Citation Nr: 1627572	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased disability rating for status post frostbite, right foot with residuals of toenail onychomycosis, to include whether the reduction of the evaluation from 40 percent to 20 percent, effective March 1, 2012, was proper. 

2. Entitlement to an increased disability rating for status post frostbite, left foot with residuals of toenail onychomycosis, to include whether the reduction of the evaluation from 40 percent to 20 percent, effective March 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  

In an October 2011 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia proposed to reduce the evaluations of the Veteran's service-connected status post frostbite with residuals of toenail onychomycosis of both the right and left feet from 40 percent to 20 percent disabling.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating decision which effected the proposed reductions.

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the October 2011 rating decision was issued subsequent to the Veteran's August 2010 claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected feet disabilities.  The RO clearly interpreted the Veteran's August 2010 claim as including claims of entitlement to increased disability ratings for the Veteran's left and right foot disabilities.  See September 2010 Veterans Claims Assistance Act notice letter.  Also, the Veteran has consistently argued in relation to this appeal that he not only seeks restoration of the 40 percent ratings, but that his disabilities warrant increased ratings.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issues of the propriety of the rating reductions, as well as the claims for increased ratings for such disabilities.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  In the October 2011 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  In an October 2011 statement, the Veteran indicated disagreement with the RO's October 2011 decision.  In an October 2011 telephone call, the Veteran clarified that he disagreed with the proposed rating reductions, and specifically declined to appeal the denial of entitlement to a TDIU.  See October 2011 Report of General Information.  The Veteran has not subsequently raised the issue of entitlement to a TDIU due to his service-connected foot disabilities.  Accordingly, the Board finds that in this case, entitlement to a TDIU is not currently before the Board.  

In May 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

As will be discussed in more detail below, the Board finds the reductions of the Veteran's disability ratings for his right and left feet were improper.  However, further development is required regarding the issues of entitlement to increased disability ratings for the right and left feet disabilities, and therefore those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran made a timely request for a pre-determination hearing regarding the proposed reductions, but was not provided such a hearing.


CONCLUSIONS OF LAW

1. The reduction of the rating for status post frostbite, right foot with residuals of toenail onychomycosis from 40 percent to 20 percent, effective March 1, 2012, was improper, and restoration of the 40 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. § 3.105 (2016).

2. The reduction of the rating for status post frostbite, left foot with residuals of toenail onychomycosis from 40 percent to 20 percent, effective March 1, 2012, was improper, and restoration of the 40 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has provided that a veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  38 C.F.R. § 3.105(e) provides notice procedures for effecting reductions in compensation evaluations.  This portion of the regulation also refers to 38 C.F.R. § 3.105(i), which in relevant part, provides that the appellant will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

On October 7, 2011, the Veteran was notified of the proposed rating reductions from 40 percent to 20 percent for both his service-connected right and left foot disabilities.  The Veteran was also informed of his opportunity for a pre-determination hearing.  

On October 12, 2011, VA received a written statement from the Veteran in which he disagreed with the decision, and requested a hearing.  In an October 2011 telephone call, the Veteran clarified that he disagreed with the decisions on his feet.  See October 2011 Report of General Information.  In an October 18, 2011 letter, the RO informed the Veteran that his notice of disagreement was premature, as only a proposal to reduce his benefits had been made at that time.  

However, the Board finds the Veteran's October 2011 statement was a timely request for a pre-determination hearing regarding the proposed reductions.  Because the Veteran was not provided his requested pre-determination hearing, this procedural error renders the reductions void ab initio.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Accordingly, restoration of the 40 percent disability ratings as of March 1, 2012 is warranted.


ORDER

Restoration of the prior 40 percent disability rating for the service-connected status post frostbite, right foot with residuals of toenail onychomycosis, effective March 1, 2012, is granted.

Restoration of the prior 40 percent disability rating for the service-connected status post frostbite, left foot with residuals of toenail onychomycosis, effective March 1, 2012, is granted.


REMAND

During his May 2016 hearing before the Board, the Veteran testified that his right and left foot disabilities have worsened since his last VA examination in September 2011.  See also November 2015 representative Form 646 statement; January 2012 Veteran statement.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his right and left foot disabilities.

Further, the Veteran has indicated he receives treatment regarding his foot disabilities from the Atlanta VA Medical Center.  See, e.g., May 2016 hearing testimony; September 2010 VA Form 21-4142.  On remand, the AOJ should obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain updated VA treatment records since May 2016.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left foot disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

As the Veteran has testified that he experiences skin lesions and discoloration of his feet due to his service-connected disabilities, if possible, color photographs of any skin discoloration and/or lesions on the Veteran's feet should be obtained and associated with the examination report.

3. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


